DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 16-30 in in the reply filed on October 15, 2021 is acknowledged.  Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavit (International Publication No. WO 2016/023034 A1).
Shavit discloses A bag (Figures 1 & 5) configured for single use (concerning claim 29; paragraph 142), comprising:
A cavity configured to receive an enclosed whole blood (concerning claim 30; paragraph 144) biological substance having a volume of about 3mL to about 10 mL, the 

A temperature sensor positioned on an inner surface (concerning claim 18) of the bag and configured to measure a temperature of the enclosed biological substance (paragraph 144; Figures 5-7); and
A RFID tag (concerning claim 21) identifier mounted to a surface of the bag (concerning claim 20) for the biological substance (paragraph 144).

Concerning claim 17, Shavit also discloses that the cavity comprises a funnel-shaped configuration (Figure 1), or can be conformed into a funnel shaped configuration due to material utilized as said bag (paragraph 120).

With respect to claim 19, Shavit continues to disclose an insulator (32) opposing the temperature sensor and positioned on an outer surface of the bag (paragraphs 134 and 135).

Regarding claim 22, Shavit also discloses that the temperature sensor is integrated with the identifier (paragraphs 135, 144 and 146).

Concerning claim 23, the reference further discloses that the identifier is configured to overlie a portion of the cavity configured to hold the enclosed biological substance during thawing (paragraphs 135 and 144).

With respect to claims 24-26 and 28, Shavit continues to disclose a cover (52) comprising one or more of a groove, a ridge and a reversible adhesive (i.e. ziplock) configured to reversibly seal an end of the bag, and support the bag when place4d within a thawing device (paragraph 142).

Regarding claim 27, the reference further discloses that the bag comprises a thermally conductive material configured to withstand temperatures between about -196-40°C (paragraph 141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shavit (International Publication No. WO 2016/023034 A1).
Although it is the position of the Office that the cavity comprises a funnel-shaped configuration (Figure 1), or can be conformed into a funnel shaped configuration due to material utilized as said bag (paragraph 120), it is further noted that in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,576,190 (herein referred to as ‘190). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 16-30 of the instant invention are met by claims 1-23 of ‘190.  More specifically, each are directed to a bag with a cavity configured to receive an enclosed biological substance having a volume of about 3mL to about 10 mL, wherein the cavity comprises a first width and a second width smaller than the first width.  The bag also includes a temperature sensor configured to measure 
As such, the obviousness type double patenting rejection exists.

Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-27 of copending Application No. 16/938,096 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 16-30 of the instant invention are met by claims 17-27 of the reference application.  More specifically, each are directed to a bag with a cavity configured to receive an enclosed biological substance having a volume of about 3mL to about 10 mL, wherein the cavity comprises a first width and a second width smaller than the first width.  The bag also includes a temperature sensor configured to measure a temperature of the enclosed biological substance, and an identifier for the biological substance.  As such, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799